Title: John Adams to C. W. F. Dumas, 11 December 1784
From: Adams, John
To: Dumas, C. W. F.


        
          Sir
          Auteuil near Paris Dec. 11. 1784
        
        I received in due Season and in good Condition your Favour of the 7. of Nov.— But Dr Franklin being confined to his House by the Stone, and Mr Jefferson in Paris, by other Sickness, I have been [th]e only American Minister who could move, and have been obliged to oscillate So much between Auteuil, Passy and Paris that I have had no Time to answer you.
        I presume you must have been misinformed concerning the Principle and Motive, of a certain metaphysical Distinction, between Mr. Le Baron and Mr L’Envoyèe. because he gave me, expressly a different one. viz. that his Master expected, an official Annunciation from the United States. 2. because I dont take his Master to be an Ideot, nor Lunatick and he must be one or the other, to believe either the United Provinces or United States, Rebells, at this Day. He might as well imagine himself a Rebell against the Crown of France, because he governs in Germany, where Charlemain, who wore the Crown of France once Governed. 3. because We have made, through the Comte De Mercy the Proposit[ion] which Congress ordered and have received an Answer in these words “Sur la Proposition des Etats Uni[s d’Ameri]que J’ai fait parvenir à ma Cour relativement a des Arrangements de Commerce à prendre entre les deux Dominations respectives, Je viens, Monsieur, de recevoir l’ordre, d’avoir L’honneur de vous prevenir que Sa Majesté l’Empereur a agrée ladite Proposition, et qu’elle enjoint au Gouvernment general des Pays Bas de S’occuper des moïens d’y donner Suite.[”]
      